288 U.S. 467 (1933)
PETROLEUM EXPLORATION
v.
BURNET, COMMISSIONER OF INTERNAL REVENUE.
No. 448.
Supreme Court of United States.
Argued February 8, 1933.
Decided March 13, 1933.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE FOURTH CIRCUIT.
*468 Mr. Robert Ash for petitioner.
Assistant Attorney General Youngquist, with whom Solicitor General Thacher, and Messrs. Whitney North Seymour, Sewall Key, and Andrew D. Sharpe were on the brief, for respondent.
By leave of Court, briefs of amici curiae were filed as follows: by Messrs. Thomas R. Dempsey and A. Calder Mackay; by Mr. R.B. Goodell, on behalf of Petroleum Reclamation Corp.; and by Messrs. George W. Wickersham and Clarence Castimore, on behalf of Amerada Corporation.
MR. JUSTICE STONE delivered the opinion of the Court.
Petitioner, a Maine corporation, in making its tax returns of income derived from the operation of oil wells in the years 1925, 1926, and 1927, claimed a deduction from gross income of a depreciation allowance on account of the capitalized costs of drilling the oil wells. The Commissioner refused to allow the deductions and assessed a corresponding deficiency against the taxpayer. On appeal the Board of Tax Appeals held that the deductions should have been allowed. 23 B.T.A. 890. On petition for review the Court of Appeals for the Fourth Circuit reversed the order of the Board. 61 F. (2d) 273. The court held that the deductions claimed were included in the depletion allowance fixed by § 234 (a) (8) of the Revenue Act of 1926 at 27 1/2% of petitioner's gross income for the years in question, and could not be allowed as depreciation of improvements. This Court granted certiorari to resolve a conflict of the decision below with that of the *469 Court of Claims in Dakota-Montana Oil Co. v. United States, 59 F. (2d) 853. For reasons stated in United States v. Dakota-Montana Oil Co., decided this day, ante, p. 459, the Commissioner rightly refused to allow the deductions claimed and the judgment below is
Affirmed.